UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

CHRISTOPHER MCCROBIE


                                      Plaintiff,
     v.                                              Civil Action No. 1:15-cv-0018
PALISADES ACQUISITION XVI, LLC AND
HOUSLANGER & ASSOCIATES, PLLC AND
TODD HOUSLANGER

                              Defendants.
________________________________________
,

 AFFIDAVIT IN SUPPORT OF PLAINTIFF’S MOTION TO DEEM DOCKET ENTRY
  88-1 AS HAVING BEEN FILED WITH PLAINTIFF’S MOTION TO AMEND NUNC
    PRO TUNC AND FOR LEAVE TO RE-FILE THE EXHIBITS TO PLAINTIFF’S
                             COMPLAINT.

       PLEASE TAKE NOTICE that upon the annexed affidavit and memorandum of law,

Plaintiff, by and through its counsel Timothy Hiller will move this court for an order which:

       1. Deems the redlined copy of Plaintiff’s Proposed Amended Complaint, filed at

           Dkt#88-1, as having been included with the original motion to amend at Dkt#82,

           nunc pro tunc.

       2. Permits Plaintiff leave to correct the exhibits attached to the motion at Dkt#82.

Plaintiff intends to file a reply given that Defendant Palisades indicates that it intends to oppose

this motion.


Dated: May 15, 2019
                                              /s/Timothy Hiller_________
                                              Timothy Hiller, Esq.
                                              Law Offices of Kenneth Hiller PLLC
                                              Attorneys for the Plaintiffs
                                              6000 North Bailey Avenue, Ste. 1A
                                              Amherst, NY 14226
(716) 564-3288
Email: thiller@kennethhiller.com
